DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 6, 2022.  These drawings are acceptable.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-16 directed to a display device non-elected without traverse.  Accordingly, claims 1-16 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Chien-hung Yu on August 9, 2022.

The application has been amended as follows:
Claims:
	Claims 1-16 have been canceled.

	Claim 17 has been amended as:
	“A driving device, capable for driving a display panel comprising a plurality of sub-pixel arrays, wherein each of the sub-pixel arrays comprises:  a plurality of first sub-pixels having a first color; a plurality of second sub-pixels having a second color different from the first color; a plurality of third sub-pixels having a third color different from the first color and the second color; and a plurality of fourth sub-pixels having a fourth color different from the first color, the second color, and the third color, wherein the display panel is divided into a plurality of pixel units each containing at least a part of one of the sub-pixel arrays or one or more of the sub-pixel arrays, wherein the driving device comprises:
a source driving circuit, having one or more output terminals, wherein each output terminal is configured to output a respective drive voltage for driving sub-pixels belonging to at least one corresponding pixel unit of pixel units among the pixel units of the display panel,
wherein four of the first sub-pixels adjacent to each other form a first polygon, four of the second sub-pixels adjacent to each other form a second polygon, and an area of the first polygon is at least twice as large as an area of the second polygon, wherein the first sub-pixels, the second sub-pixels, the third sub-pixels, and the fourth sub-pixels are arranged to form a sub-pixel array of four columns and four rows, wherein a first column and a third column of the sub-pixel array respectively comprise two second sub-pixels and two fourth sub-pixels, and a second column and a fourth column of the sub-pixel array respectively comprise one first sub-pixel and three third sub-pixels.”

	Claim 21 has been amended as:
	“A display device, comprising:
a display panel, comprising:
a plurality of sub-pixel arrays, wherein each of the sub-pixel arrays comprises:
a plurality of first sub-pixels having a first color;
a plurality of second sub-pixels having a second color different from the first color;
a plurality of third sub-pixels 
a plurality of fourth sub-pixels having a fourth color different from the first color, the second color, and the third color, wherein the display panel is divided into a plurality of pixel units each containing at least a part of one of the sub-pixel arrays or one or more of the sub-pixel arrays; and
a driving device, configured to drive the pixel units on the display panel,
wherein four of the first sub-pixels adjacent to each other form a first polygon, four of the second sub-pixels adjacent to each other form a second polygon, and an area of the first polygon is at least twice as large as an area of the second polygon, wherein the first sub-pixels, the second sub-pixels, the third sub-pixels, and the fourth sub-pixels are arranged to form a sub-pixel array of four columns and four rows, wherein a first column and a third column of the sub-pixel array respectively comprise two second sub-pixels and two fourth sub-pixels, and a second column and a fourth column of the sub-pixel array respectively comprise one first sub-pixel and three third sub-pixels.”
End of examiner’s amendment.

Allowable Subject Matter
Claims 17-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 17 and 21, the prior art fails to explicitly disclose or fairly suggest a driving device and a display device, “wherein four of the first sub-pixels adjacent to each other form a first polygon, four of the second sub-pixels adjacent to each other form a second polygon, and an area of the first polygon is at least twice as large as an area of the second polygon, wherein the first sub-pixels, the second sub-pixels, the third sub-pixels, and the fourth sub-pixels are arranged to form a sub-pixel array of four columns and four rows, wherein a first column and a third column of the sub-pixel array respectively comprise two second sub-pixels and two fourth sub-pixels, and a second column and a fourth column of the sub-pixel array respectively comprise one first sub-pixel and three third sub-pixels,” along with the other limitations of each of claims 17 and 21.
Therefore, claims 17 and 21 are allowed.  Claims 18-20 and 22-25 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896